IMG-022                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-3102
                                    ___________

                             YAROSLAV BODNARUK,
                                             Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                                      Respondent
                   ____________________________________

                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A099-605-141)
                    Immigration Judge: Honorable Henry S. Dogin
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  January 25, 2012

            Before: RENDELL, VANASKIE and GARTH, Circuit Judges

                           (Opinion filed: January 30, 2012)
                                    ___________

                             OPINION OF THE COURT
                                  ___________

PER CURIAM

      Yaroslav Bodnaruk petitions for review of the order of the Board of Immigration

Appeals (“BIA”) denying his motion to reopen. We will deny the petition.

                                          I.
       Bodnaruk is a Ukrainian citizen who entered the United States without inspection

in 2001 and who concedes that he is removable on that basis. See 8 U.S.C. §

1182(a)(6)(A)(i). He applied for asylum, withholding of removal and relief under the

Convention Against Torture on the ground that he suffered persecution by reason of his

Baptist religion and fears such treatment in the future. He supported his claim with, inter

alia, an expert report and background evidence concerning the treatment of Baptists in the

Ukraine. (A.R. 286-93, 333-444.) The Immigration Judge (“IJ”) denied Bodnaruk‟s

application and ordered his removal to the Ukraine, subject to his ability to voluntarily

depart, and the BIA dismissed his appeal on November 9, 2009. We denied his petition

for review of that ruling. See Bodnaruk v. Att‟y Gen., 397 F. App‟x 805 (3d Cir. 2010).

       Shortly thereafter, Bodnaruk filed the motion to reopen with the BIA at issue here.

He acknowledged that the motion was untimely but argued that it fell within the

exception to the time limitation for motions based on materially changed country

conditions. See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). In particular,

he argued that various articles and country reports showed that conditions for Baptists in

the Ukraine had deteriorated since his hearing before the IJ. The BIA disagreed and

denied his motion as untimely on July 22, 2011. The BIA concluded that the incidents of

societal violence described in Bodnaruk‟s new evidence were substantially similar to

those described in the evidence he submitted to the IJ, that only one 2008 report of

suspected arson even mentioned conduct directed at Baptists, and that the new evidence

showed that, if anything, conditions had improved because the Ukrainian government
                                             2
recently increased the penalty for hate crimes by legislation enacted in 2010. Bodnaruk

petitions for review.

                                              II.

       We have jurisdiction under 8 U.S.C. § 1252(a)(1), and we review the denial of

reopening for abuse of discretion. See Liu v. Att‟y Gen., 555 F.3d 145, 148 (3d Cir.

2009). We will not disturb the BIA‟s ruling unless it is “„arbitrary, irrational, or contrary

to law.‟” Zheng v. Att‟y Gen., 549 F.3d 260, 265 (3d Cir. 2008) (citation omitted). We

review the BIA‟s underlying assessment of the record for substantial evidence and may

not disturb it unless “„any reasonable adjudicator would be compelled to conclude to the

contrary.‟” Liu, 555 F.3d at 148 (quoting 8 U.S.C. § 1252(b)(4)(B)).

       We read Bodnaruk‟s brief to challenge the BIA‟s ruling on two grounds, but each

lacks merit. First, Bodnaruk appears to take issue with the BIA‟s assessment of his

evidence by asserting that it shows an escalation of violence against religious minorities

in general and Baptists in particular. Our own review, however, confirms that the BIA‟s

assessment is supported by substantial evidence. Only one of Bodnaruk‟s recent articles

even mentions Baptists (A.R. 29), and neither that article nor Bodnaruk‟s other evidence

compels the conclusion that conditions in the Ukraine have materially changed. To the

contrary, we agree with the BIA that Bodnaruk‟s recent evidence (A.R. 22-85) describes

conditions that are substantially the same as those described in the evidence he previously

submitted to the IJ (A.R. 286-93, 333-444).


                                              3
       Second, Bodnaruk argues that the BIA abused its discretion by failing to set forth

a legal standard for determining whether country conditions have materially changed and

that the BIA‟s ruling is effectively unreviewable in the absence of such a standard. As

support, Bodnaruk cites authority for the general proposition that the BIA is required to

explain the rationale for its rulings. See, e.g., Lin v. U.S. Dep‟t of Justice, 416 F.3d 184,

192 (2d Cir. 2005). But the BIA did just that. The BIA cited the governing regulation

regarding changed country conditions, and applied the appropriate standard for

evaluating a changed country conditions claim. That standard requires that the BIA

“„demonstrate that it has considered [the claimant‟s] evidence, even if only to dismiss

it. In doing so, the BIA should provide us with more than cursory, summary or

conclusory statements, so that we are able to discern its reasons for declining to afford

relief to a petitioner.‟” Zheng, 549 F.3d at 268 (quoting Wang v. BIA, 437 F.3d 270, 275

(2d Cir. 2006)). In the present case, the BIA acknowledged Bodnaruk‟s new evidence,

accurately summarized its contents, compared it with Bodnaruk's previous evidence, and

explained why the new evidence did not show that conditions have changed since

Bodnaruk's hearing before the IJ. No more was required of it.

       For these reasons, we will deny the petition for review.




                                              4